Citation Nr: 1455788	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  13-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back condition, claimed as chronic low back pain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the July 2013 VA Form 9 reflects that the Veteran did not check any box with respect to whether he wanted a hearing in connection with his appeal.  However, he was sent a letter by the RO in January 2014 and was notified that he had 90 days to: "Ask to appear personally before the Board and give testimony concerning your appeal."  The Veteran has not responded and, therefore, there is no pending hearing request.

Subsequent to the RO's most recent adjudication of the Veteran's claim in the December 2013 Supplemental Statement of the Case, additional evidence was associated with the record.  Specifically, the Veteran submitted several letters from private doctors and a statement in support of his claim directly to the Board.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  Moreover, as the claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received evidence in the readjudication of the Veteran's claim.  38 C.F.R. § 20.1304(c) (2014).

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his current lower back condition is the result of a back injury he sustained during active military service.  He asserts that his lower back was injured when he fell while cleaning "missile track rail locks" in 1958 and that he has experienced pain in his lower back ever since his fall.  In several statements, the Veteran explains that he sought private treatment for his back in the past, but that all of his doctors, with the exception of one, have died, so his treatment records are not available.  Additionally, the Veteran contends that all of his past private medical records were destroyed.  He also asserts that he often could not see a doctor for his lower back condition because of financial restraints.  

The Veteran's service treatment records are silent for complaints related to back pain.  The Veteran asserts that he saw his unit medic when he first hurt his back in 1958 and that he was given two pain pills and told not to see a doctor because he was needed at work.

VA treatment records reflect that the Veteran first sought treatment at a VAMC in April 2011, but that he did not complain of lower back pain.  A February 2012 treatment note shows that the Veteran complained of back pain and musculoskeletal joint pain.  In May 2012, the Veteran complained of lumbar low back pain since 1960.  He reported that the pain had progressed and that he has "pain that starts like a band around his back and radiates around the lateral side of his hips."  The Veteran was diagnosed with low back pain due to lumbar spine facet arthritis.  

There are no private treatment records associated with the claims file.  However, in a letter dated in August 2014, the Veteran's private physician, Dr. D.S., indicated that he had "been seeing [the Veteran] for a significant amount of time" for "degenerative back issues including lumbar stenosis."  Dr. D.S. further opined that "there is a possibility that his military service may have contributed to the early development of lumbar stenosis."  The Board finds this opinion to be inadequate as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.")

The Veteran was afforded a VA examination in May 2013.  The examiner noted that the Veteran was being followed by an orthopedist, but that he did not bring any medical records with him.  He also noted that the Veteran reported that he did not seek medical treatment for his back condition for many years because he could not afford it.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  After examining the Veteran and reviewing the claim file, the examiner opined that the Veteran's claimed low back condition was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner based his opinion on a lack of in-service treatment for back pain, including no mention of back pain on a separation examination report.  The examiner also noted that there was "no documentation of longstanding back problems."  The examiner concluded that "[i]t would be very unlikely for the veteran to have degenerative disc disease of the lumbar spine at such an early age as when he was in the service.  Degenerative disc disease is however very common in elderly individuals, and increased with risk factors such as obesity, which this veteran has."

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the May 2013 examiner provided a rationale in support of his opinion, the Board notes it is not clear if the VA examiner considered all relevant facts in providing his opinion.  The examiner based his negative nexus opinion, in part, on the lack of medical treatment for a low back condition, but he did not comment on the Veteran's many lay statements regarding continuous low back pain since discharge or the Veteran's statements that he did not seek treatment for financial reasons.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores a veteran's lay statements); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Additionally, as noted above, since the examination, additional evidence from Dr. D.S. has been associated with the claims file which shows a diagnosis of lumbar stenosis and clarifies that the Veteran has been receiving treatment for a low back condition for a "significant amount of time."  This evidence renders the examiner's observation that there is "no documentation of longstanding back problems" inaccurate.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the foregoing, the Board finds that the May 2013 VA opinion is inadequate because the examiner does not appear to have considered all relevant facts, including competent lay evidence of symptoms ever since service and medical evidence of treatment for a chronic low back condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Because there are no other probative opinions in the record, the file should be returned to the VA examiner for an addendum opinion.  The RO should arrange for the Veteran to undergo a VA examination only if the physician who conducted the May 2013 examination is not available, or the designated examiner is unable to provide the requested opinion without examining the Veteran.

Further, as noted above, the Veteran submitted a letter from a private doctor dated in August 2014.  The Board notes that the letter indicates that the Veteran has been receiving ongoing treatment for a low back condition at the Orthopedic Specialty Clinic.  No such treatment records have been obtained by the RO.  Additionally, although the Veteran asserted that his private treatment records are likely too outdated to be obtainable, there is no indication in the claims file that the RO actually made an attempt to acquire those records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained.  

Additionally, as this case must be remanded for the foregoing reasons, any other outstanding VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers who have treated him for a low back condition.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  

In particular, obtain all of his outstanding records from the Orthopedic Specialty Clinic.  All attempts to locate these records must be documented in the claims folder.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a low back condition for the period from October 2012 to the present.  

2. After the foregoing development has been completed, obtain an addendum to the May 2013 VA examination report, preferably from the original examiner.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

The examiner should provide an opinion as to whether it is at least as likely than not that the Veteran's low back condition, variously diagnosed as lumbar stenosis, lumbar spine facet arthritis, and degenerative disc disease, had its onset in service, or is causally related to active service, to include as due to the reported low back injury in 1958. 

In offering any opinion, the examiner is advised that he cannot rely on the lack of contemporaneous medical records for his negative opinion.  Rather, he should consider the Veteran's competent reports of the circumstances and type of injuries he sustained during service, as well as his reports of continuous back symptomatology since the in-service injury.  See Dalton, supra. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

If the May 2013 VA examiner is no longer available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



